Judgment, Supreme Court, New York County (Antonio Brandveen, J.), rendered March 13, 1995, convicting defendant, after a jury trial, of two counts of grand larceny in the fourth degree and one count of criminal possession of stolen property in the fourth degree, and sentencing him, as a second felony offender, to concurrent terms of 2 to 4 years, unanimously affirmed.
Defendant’s motion to suppress property was properly denied. Since defendant made no application to reopen the Mapp hearing during trial, the court was under no obligation to reopen the hearing sua sponte (see, CPL 710.40 [4]). Defendant’s allusions during trial to conflicts between hearing and trial testimony did not constitute a request for a reopened hearing. In any event, even in light of the purported conflicts in testimony revealed during trial, there was probable cause to search defendant.
The prosecutor’s statements made during summation did not shift the burden of proof to defendant, and were based on the evidence and responsive to defense counsel’s summation (see, People v Galloway, 54 NY2d 396; People v Overlee, 236 AD2d 133, lv denied 91 NY2d 976). Concur — Lerner, P. J., Milonas, Wallach and Rubin, JJ.